DETAILED ACTION
This is in response to the application filed on 09/03/2019 in which claims 1-20 are preserved for examination; of which claims 1, 8, and 15 are in independent forms.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/03/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner except the foreign patent/publication references. The applicant has not provided legible copies of the foreign patent/publication according to 37 CFR 1.98.

Double Patenting
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 4, 8, 9, 11, and 15-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 8, 11, 15, and 18 of copending Application No. 17/454,202 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because said claims of copending Application No. 17/454,202 fully discloses or anticipates the limitations of claim of current application.

Copending Application No. 17/454,202
Current application 
1. A method, by a processor, for facilitating data exploration in a computing environment, comprising: providing visualization and exploration of an interactive representation of one or more probabilistic models for each one of a set of instances using multidimensional dataset.
1. A method, by a processor, for facilitating data exploration in a computing environment, comprising: providing visualization and exploration of an interactive representation of one or more probabilistic models using multidimensional dataset.
Claims 4, 8, 11, 15, and 18
Claims 2, 4, 8, 9, 11, and 15-17



	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter of abstract ideas. 
Step 1:
Claims 1-20 are directed to a method, system, and/ or an article of manufacture which is one of the statutory categories of invention.
Step 2A:
Prong 1:
Claims 1, 8, and 15 are directed to an abstract idea without significantly more. The claims recite providing visualization and exploration of an interactive representation of one or more probabilistic models using multidimensional dataset. A person can provide a drawing or figure of visual probabilistic model on a piece of paper. As such, the step of current claimed invention could be performed in human mind and on a piece of paper using a pen that falls within at least one groupings of abstract ideas enumerated in the 2019 PEG. Thus, the claimed invention is directed to an abstract idea of mental process. 
Prong 2:
This judicial exception is not integrated into a practical application. Claims 1, 8, and 15 recite a generic computer, a “processor” and/or storage medium to implement the steps of the invention. The computer and processor are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. See MPEP 2106.04(d)
Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible. Claims 1, 8, and 15 recite a generic computer, a “processor” and/or storage medium to implement the steps of the invention. Thus, the claimed additional elements individually and in combination do not amount significantly more than abstract idea.
Regarding dependent claims 2, 4-7, 9, 11-14, 16, and 18-20,
the dependent claims also lack additional elements that sufficient to amount to significantly more than abstract idea found in the independent claims. The dependent claims additional functions for reading and inferring which is one of the inferring (i.e. calculation), analyzing, and/or evaluation information that do not amount significantly to more than abstract idea.

	Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-9, 11-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nadler, US 2014/0344186.
Regarding claim 1,
Nadler discloses a method, by a processor, for facilitating data exploration in a computing environment, comprising: 
providing visualization and exploration of an interactive representation of one or more probabilistic models using multidimensional dataset (See Nadler: at least para 140-141, providing “a multi-factor and multi-dimensional probabilistic models and more particularly to the display probabilities associated with multi-factor and multi-dimensional probabilistic models”).  
Regarding claim 2,
Nadler discloses reading the multidimensional dataset according to a set of booting operation parameters (Note that paragraph 72 of the specification of current invention specifies that reading of define as reading multidimensional data set. Thus, based on broadest and reasonable interpretation of the claim in light of the specification, the booting operation parameter is interpreted as reading input. See Nadler: at least para 17, 138, 141, Fig. 4-7, and Fig. 22, displaying attributes/dimensions in which the attributes/dimension are inherently read). 
Regarding claim 4,
Nadler discloses learning the one or more probabilistic models using the multidimensional dataset; or building one or more aggregation functions using multidimensional dataset if learning the one or more probabilistic models is unnecessary (See Nadler: at least para 140-141 and 276, machine learning). 
Regarding claim 5,
Nadler discloses inferring one or more values per dimension for the visualization and the exploration based on the one or more values per dimension of the multidimensional dataset selected or deselected by a user (See Nadler: at least para 33, 137, 140, 145, 173, 228, and Fig. 4, calculating (i.e. inferring) a probability value for example for price change (i.e. dimension) using one or more of user input/selection of attributes or dimensions). 
Regarding claim 6,
Nadler discloses inferring one or more values per dimension for the visualization and the exploration based on a single value of the multidimensional dataset selected by a user (See Nadler: at least para 33, 137, 140, 145, 173, 228, and Fig. 4, calculating (i.e. inferring) a probability value for example for price change (i.e. dimension) using one or more of user input/selection of attributes or dimensions). 
Regarding claim 7,
Nadler discloses providing a relationship between one or more values per dimension for the visualization and the exploration based on a single value of the multidimensional dataset selected by a user (See Nadler: at least para 33, 137, 140-142, 145, 173, 228, and Fig. 4). 
Regarding claims 8-9 and 11-14,
the scopes of the claims are substantially the same as claims 1-2 and 4-7, respectively, and are rejected on the same basis as set forth for the rejections of claims 1-2 and 4-7, respectively.
Regarding claims 15-16 and 18-20,
the scopes of the claims are substantially the same as claims 1-2 and 5-7, respectively, and are rejected on the same basis as set forth for the rejections of claims 1-2 and 5-7, respectively.
Regarding claim 17,
Nadler discloses training the one or more probabilistic models using the 
using the multidimensional dataset, wherein training the one or more probabilistic models occurs online, offline, or a combination thereof; learning the one or more probabilistic models using the multidimensional dataset; or building one or more aggregation functions using multidimensional dataset if learning the one or more probabilistic models is unnecessary (See Nadler: at least para 140-141 and 276, machine learning). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Nadler, US 2014/0344186 in view of Zoeter et al., US 2010/0076949 (Zoeter, hereafter).
Regarding claim 3,
Nadler discloses a probabilistic model utilizing multidimensional data sets However, Nadler does not explicitly teach training the one or more probabilistic models, wherein training the one or more probabilistic models occurs online, offline, or a combination thereof. 
On the other hand, Zoeter discloses training a probabilistic model included in a predictive engine during in use (i.e. online) or off-line process (See Zoeter: at least para 41-43 and 47-49). Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to modify the teachings of Nadler with Zoeter’s teaching in order to train the one or more probabilistic models using the using the multidimensional dataset, wherein training the one or more probabilistic models occurs online, offline, or a combination thereof with reasonable expectation of success. The motivation for doing so would have been to improve prediction of data changes by customizing the output of the probabilistic module through training the probabilistic module using multidimensional data sets. 
 Regarding claim 10,
the scope of the claim is substantially the same as claim 3, and is rejected on the same basis as set forth for the rejection of claim 3.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Koesterich, US 2002/0123950 disclosing based on an analysis of historical market data, a plurality of factors are defined, each factor having two levels, one of which is suggestive of the defined measure of market strength, and one of which is not. For each factor an odds ratio is computed. For each combination of the factor levels, defining a probability state, a probability of market strength is computed. Those probabilities of market strength may then be geometrically displayed in a multi-dimensional representation.
Rocklitz, US 10/515,412 disclosing calculating, across one or more objects or portfolios, a probability distribution of values of a first parameter for one or more values of a second parameter (e.g., time). Probability distributions are assigned to each object at two or more different values of the second parameter. Each probability distribution defines a first parameter value distribution for that object at that particular value of the second parameter.
Sallent et al, US 2017/0206602 disclosing receiving one or more inputs indicating criteria for a strategy, including a predicted direction for the stock, a predicted duration for the direction, a tolerable probability of success, and a tolerable percentage of monetary loss from an account.

Points of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARES JAMI whose telephone number is (571)270-1291. The examiner can normally be reached M-F 9:00a-5:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Hares Jami/           Primary Examiner, Art Unit 2162
05/06/2022